   Case: 1:18-cv-07686 Document #: 161 Filed: 06/05/19 Page 1 of 7 PageID #:2184




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION




                                                    Lead Case: 1:18-cv-07686

                                                    Honorable Thomas M. Durkin

                                                    Consolidated With:
 IN RE: LION AIR FLIGHT JT 610 CRASH
                                                    1:18-cv-08006          1:19-cv-01588
                                                    1:19-cv-00622          1:19-cv-01598
                                                    1:19-cv-00797          1:19-cv-01600
                                                    1:19-cv-00802          1:19-cv-01601
                                                    1:19-cv-01550          1:19-cv-01623
                                                    1:19-cv-01552          1:19-cv-01624
                                                    1:19-cv-01553          1:19-cv-01625
                                                    1:19-cv-01554          1:19-cv-01626
                                                    1:19-cv-01695          1:19-cv-01697
                                                    1:19-cv-01698          1:19-cv-01701
                                                    1:19-cv-01703          1:19-cv-01712
                                                    1:19-cv-01714          1:19-cv-01715
                                                    1:19-cv-01924          1:19-cv-01932
                                                    1:19-cv-01935          1:19-cv-01951
                                                    1:19-cv-01992          1:19-cv-02312
                                                    1:19-cv-02315          1:19-cv-02074
                                                    1:19-cv-02240          1:19-cv-02241
                                                    1:19-cv-02774          1:19-cv-02212
                                                    1:19-cv-02213          1:19-cv-02214
                                                    1:19-cv-02398          1:19-cv-02400
                                                    1:19-cv-02919          1:19-cv-02025
                                                    1:19-cv-02979          1:19-cv-02980
                                                    1:19-cv-02982          1:19-cv-02084
                                                    1:19-cv-02987


                     DEFENDANT THE BOEING COMPANY’S
                 MOTION FOR REASSIGNMENT OF RELATED CASES

       Defendant The Boeing Company (“Boeing”), through its undersigned counsel,

respectfully moves this Court to enter an order finding the above-captioned case is related to the

two cases attached as Exhibits A and B, and reassigning to this Court the two cases attached as
      Case: 1:18-cv-07686 Document #: 161 Filed: 06/05/19 Page 2 of 7 PageID #:2185




Exhibits A through B, pursuant to Local Rule 40.4. In support of this Motion, Boeing states as

follows:

         1.    On October 29, 2018, a Boeing 737-8 aircraft (the “Subject Aircraft”), operated

by Lion Air as Lion Air Flight JT 610 (“Lion Air JT 610”), departed from Jakarta, Indonesia en

route to Pangkal Pinang, Indonesia. Shortly after takeoff, Lion Air JT 610 crashed into the Java

Sea off the coast of Indonesia. All 189 passengers and crew members died in the accident.

         2.    On November 19, 2018, plaintiffs filed this lawsuit (the “Saputra” action) against

Boeing on behalf of three Lion Air JT 610 passengers. The Saputra plaintiffs claim the crash

occurred because of alleged defects on the Subject Aircraft. See Dkt. 1, Complaint. The Saputra

complaint alleges wrongful death and survival claims and asserts causes of action sounding in

strict products liability and negligence. See id.

         3.    The Court consolidated Saputra and all related Lion Air JT 610 actions pending

before it and captioned the consolidated case “In re Lion Air Flight JT 610 Crash.” See Dkt. 37,

73, 138. Forty-eight related Lion Air JT 610 lawsuits are currently pending before this Court.

         4.    Two other lawsuits have been filed in this District against Boeing on behalf of

Lion Air JT 610 passengers:

                  Oktaviani v. The Boeing Company, No. 19-cv-02764 (assigned to Hon.

                   Matthew F. Kennelly)

                  Soegiyono v. The Boeing Company, No. 19-cv-03415 (assigned to Hon.

                   Sharon Johnson Coleman)

(the “Subject Actions”). The complaints are attached as Exhibits A and B.

         5.    Plaintiffs in the Subject Actions also claim the accident occurred because of

alleged defects on the Subject Aircraft. See Exs. A-B. Plaintiffs also allege wrongful death and

survival claims, and assert causes of action sounding in strict products liability and negligence.

Id.




                                                -2-
   Case: 1:18-cv-07686 Document #: 161 Filed: 06/05/19 Page 3 of 7 PageID #:2186




       6.      Judges in this District have observed that the random case assignment system can

often lead to “situations in which two or more cases that are closely related will be pending

before different judges.” Garner v. Country Club Hills, No. 11 C 5164, 2012 WL 1900020, at

*1 (N.D. Ill. May 23, 2012). Accordingly, Local Rule 40.4(b) provides for assignment of

“related” actions to a single judge where “(1) both cases are pending in this Court; (2) the

handling of both cases by the same judge is likely to result in a substantial saving of judicial time

and effort; (3) the earlier case has not progressed to the point where designating a later filed case

as related would be likely to delay the proceedings in the earlier case substantially; and (4) the

cases are susceptible of disposition in a single proceeding.” Actions are related if the cases

involve some of the same issues of fact or law or the cases grow out of the same transaction or

occurrence. See L.R. 40.4(a)(2)-(3).

       7.      Courts routinely reassign related cases under this rule. See e.g., Popovich v.

McDonald’s Corp., 189 F. Supp. 2d 772, 778 (N.D. Ill. 2002) (finding L.R. 40.4(b)(4) met where

two civil cases “[arose], in significant part, from the same transactions and occurrences” and

were “susceptible of resolution in a single proceeding,” and “because of the overlap in issues, the

handling of both cases by one judge [was] likely to result in a substantial savings of time and

effort”); Perry v. Chicago Housing Auth., No. 13-cv-5819, 2013 WL 5408860, at *2-3 (N.D. Ill.

Sept. 26, 2013) (same). Indeed, more than 40 other Lion Air JT 610 cases already have been

reassigned under this Rule to this Court.

       8.      Given the identity of the factual allegations at issue, the Subject Actions plainly

involve “common question[s] of law or fact” with and are “related” to the consolidated case

under Local Rule 40.4(a). The Subject Actions and the consolidated case involve wrongful death

and survival claims brought on behalf of Lion Air JT 610 passengers or crew members against

Boeing. Plaintiffs in the Subject Actions and the consolidated case assert causes of action

involving strict products liability and negligence. The claims arise out of the same incident on

October 29, 2018. The remaining conditions for reassignment under Local Rule 40.4(b) also are

met. First, due to the random assignment system, the Subject Actions are now pending in this

                                               -3-
   Case: 1:18-cv-07686 Document #: 161 Filed: 06/05/19 Page 4 of 7 PageID #:2187




District before two judges. Second, reassigning the Subject Actions to this Court will conserve

judicial resources because the cases involve the same allegations and issues and, therefore, it will

be far more efficient to have one judge preside over them. Third, reassignment would not cause

delay as the cases are at their inception. Fourth, because the cases are almost identical and

involve the same core of law and facts, they are susceptible to disposition in a single proceeding.

       WHEREFORE, for the reasons stated above, Boeing respectfully requests that this Court

issue an order, in accordance with Local Rule 40.4, finding that the consolidated case is related

to the Subject Actions, and reassigning the Subject Actions to this Court as part of the

consolidated case “In re Lion Air Flight JT 610 Crash.”




 DATED: June 5, 2019                         THE BOEING COMPANY


                                             By: /s/ Bates McIntyre Larson
                                                 One of its Attorneys




Bates McIntyre Larson                                 Mack H. Shultz
BLarson@perkinscoie.com                               MShultz@perkinscoie.com
Daniel T. Burley                                      Gretchen M. Paine
DBurley@perkinscoie.com                               GPaine@perkinscoie.com
Perkins Coie LLP                                      Perkins Coie LLP
131 S. Dearborn, Suite 1700                           1201 Third Avenue, Suite 4900
Chicago, Illinois 60603-5559                          Seattle, Washington 98101-3099
Phone: (312) 324-8400                                 Phone: (206) 359-8000
Fax: (312) 324-9400                                   Fax: (206) 359-9000




                                               -4-
   Case: 1:18-cv-07686 Document #: 161 Filed: 06/05/19 Page 5 of 7 PageID #:2188



                                 CERTIFICATE OF SERVICE

I, Bates McIntyre Larson, certify that on June 5, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will notify the following attorneys of
record:

Floyd A. Wisner                                      Austin Bartlett
faw@wisner-law.com                                   austin@bartlettchenlaw.com
Alexandra M. Wisner                                  BartlettChen LLC
Awisner@wisner-law.com                               150 N. Michigan Ave., Ste. 2800
WISNER LAW FIRM, P.C.                                Chicago, Illinois 60601
514 W. State Street Suite 2000                       (312) 624-7711
Geneva, Illinois 60134
(630) 262-9434                                       and
Counsel for Plaintiffs
Case No. 18 cv 07686                                 Manuel von Ribbeck
                                                     mail@ribbecklaw.com
Thomas A. Demetrio                                   Ribbeck Law Chartered
Michael K. Demetrio                                  505 N. Lake Shore Dr. Suite 102
ccfiling@corboydemetrio.com                          Chicago, Illinois 60611
CORBOY & DEMETRIO, P.C.                              (833) 883-4373
33 N. Dearborn St., Suite 2100                       Counsel for Plaintiffs
Chicago, Illinois 60602                              Case No. 19 cv 00802
(312) 346-3191                                       Case No. 19 cv 01550
Counsel for Plaintiffs                               Case No. 19 cv 01552
Case No. 19 cv 00622                                 Case No. 19 cv 01553
                                                     Case No. 19 cv 01554
Thomas P. Routh                                      Case No. 19 cv 01588
contact@nolan-law.com                                Case No. 19 cv 01598
NOLAN LAW GROUP                                      Case No. 19 cv 01600
20 N. Clark Street 30th Floor                        Case No. 19 cv 01601
Chicago, Illinois 60602                              Case No. 19 cv 01623
(312) 630-4000                                       Case No. 19 cv 01624
Counsel for Plaintiffs                               Case No. 19 cv 01625
Case No. 18 cv 08006                                 Case No. 19 cv 01626
 Case No. 19 cv 01712                                Case No. 19 cv 01695
 Case No. 19 cv 01714                                Case No. 19 cv 01697
 Case No. 19 cv 01715                                Case No. 19 cv 01698
 Case No. 19 cv 02240                                Case No. 19 cv 01701
 Case No. 19 cv 02241                                Case No. 19 cv 01703
                                                     Case No. 19 cv 02919
Andrew T. Hays
ahays@haysfirm.com
Sarah Buck
Sarah.buck@haysfirm.com
Hays Firm LLC


                                               -5-
  Case: 1:18-cv-07686 Document #: 161 Filed: 06/05/19 Page 6 of 7 PageID #:2189



55 W. Wacker Drive, 14th Fl.
Chicago, IL 60602                               Thomas G. Gardiner
(312) 626-2537                                  tgardiner@gkwwlaw.com
                                                John R. Wrona
and                                             jwrona@gkwwlaw.com
                                                Shannon V. Condon
Steven C. Marks                                 scondon@gkwwlaw.com
smarks@podhurst.com                             GARDINER KOCH WEISBERG &
Kristina M. Infante                             WRONA
kinfante@podhurst.com                           53 W. Jackson Blvd. Ste. 950
SunTrust International Center, Ste 2300         Chicago, Illinois 60604
One S.E. Third Ave.                             (312) 362-0000
Miami, Florida 33131                            Counsel for Plaintiffs
(305) 358-2800                                  Case No. 19 cv 00797
Counsel for Plaintiffs
Case No. 19 cv 01924                            Steven A. Hart
Case No. 19 cv 01932                            shart@hmhlegal.com
Case No. 19 cv 01935                            John S. Marrese
Case No. 19 cv 01951                            jmarrese@hmelegal.com
Case No. 19 cv 01992                            HART McLAUGHLIN & ELDRIDGE
Case No. 19 cv 02212                            22 W. Washington St. Suite 1600
Case No. 19 cv 02213                            Chicago, Illinois 60602
Case No. 19 cv 02214                            (312) 955-0545
Case No. 19 cv 02398
Case No. 19 cv 02400                            and
Case No. 19 cv 02025
                                                Brian S. Kabateck
                                                bsk@kbklawyers.com
Jay Edelson                                     Christopher B. Noyes
jedelson@edelson.com                            cn@kbklawyers.com
Ari J. Scharg                                   KABATECK LLP
ascharg@edelson.com                             633 W. 5th Street, Suite 3200
Benjamin H. Richman                             Los Angeles, CA 90071
brichman@edelson.com                            (213) 217-5000
EDELSON PC
350 N. LaSalle St., 14th Floor                  and
Chicago, IL 60654
T: (312) 589-6370                               Sanjiv N. Singh
F: (312) 589-6378                               ssingh@sahivnsingh.com
                                                SANJIV N. SINGH, APLC
Rafey S. Balabanian                             1650 S. Amphlett Blvd. Suite 220
rbalabanian@edelson.com                         San Mateo, CA 94402
123 Townsend, Suite 100                         (650) 389-2255
San Francisco, CA 94107                         Counsel for Plaintiffs
T: (415) 212-9300                               Case No. 19 cv 02312
F: (415) 373-9435                               Case No 19 cv 02315


                                          -6-
   Case: 1:18-cv-07686 Document #: 161 Filed: 06/05/19 Page 7 of 7 PageID #:2190



                                                      Case No 19 cv 02074
and                                                   Case No 19 cv 02764
                                                      Case No 19 cv 03415
Thomas V. Girardi
tgirardi@girardikeese.com                             Carmen D. Caruso
Keith D. Griffin                                      cdc@cdcaruso.com
kgriffin@girardikeese.com                             Carmen D. Caruso Law Firm
GIRARDI | KEESE                                       77 W. Washington St., Ste. 1900
1126 Wilshire Blvd.                                   Chicago, IL 60602
Los Angeles, CA 90017                                 T: (312) 626-1160
T: (213) 977-0211
F: (213) 481-1554                                     and
 Counsel for Plaintiffs
 Case No. 19 cv 02979                                 Charles Herrmann
 Case No 19 cv 02980                                  charles@hlg.lawyer.com
 Case No. 19 cv 02982
 Case No 19 cv 02984                                  Mark E. Lindquist
 Case No. 19 cv 02987                                 Anthony Marsh
                                                      Crystal Lloyd
                                                      crystal@hlg.lawyer.com
                                                      Herrmann Law Group
                                                      505 5th Ave. South Ste. 330
                                                      Seattle, WA 98104
                                                      T: (206) 625-9104
                                                      Counsel for Plaintiffs
                                                      Case No. 19 cv 02774


I certify under penalty of perjury that the foregoing is true and correct.


DATED this 5th day of June, 2019.                  /s/ Bates M. Larson

                                               PERKINS COIE LLP
                                               131 South Dearborn Street, Suite No. 1700
                                               Chicago, Illinois 60603-5559
                                               Tel: (312) 324-8400
                                               Fax: (312) 324-940003




                                                -7-
